Citation Nr: 0702860	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had creditable active service from April 1981 to 
April 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a left shoulder disability.


FINDINGS OF FACT

A disorder of the veteran's left shoulder is not shown to 
have manifested during the veteran's period of honorable 
active service from April 1981 to April 1986.


CONCLUSION OF LAW

The veteran's left shoulder disability was not incurred or 
aggravated during a period of active service from which the 
veteran was discharged or released from service under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
April 2001.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequacy of the VCAA notices as to the 
elements of establishing a disability rating or an effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board herein 
denies service connection for a left shoulder disability.  
The RO will therefore not be assigning a rating or effective 
date for that disability, so there is no possibility of 
prejudice to the veteran on the matters of ratings or 
effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Service Connection for Left Shoulder Disability

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a left shoulder disability 
that began during service.  He states that the shoulder 
disorder began during his earlier period of service.  He 
underwent surgery on the shoulder in 1989 and again in 1991.

The veteran had active service from April 1981 to June 1991.  
He reportedly received an honorable discharge in April 1986, 
but he continued in active service after that date.  In June 
1991, he was discharged under other than honorable 
conditions.  In November 2000, the Department of the Army 
stated that the veteran was eligible for a complete and 
unconditional separation from service at the time of his 
honorable discharge in April 1986.  The other than honorable 
discharge remains in effect for the period of service from 
April 1986 to June 1991.

Eligibility for VA benefits requires that the claimant, or 
the appropriate relative of a person claiming benefits as a 
dependent or survivor, attain the status of veteran.  
See Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
from service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

Under certain circumstances, VA regulations bar entitlement 
to VA benefits when the former service member was discharged 
under other than honorable conditions.  That bar applies if 
it is determined that a discharge under other than honorable 
conditions was issued because of willful and persistent 
misconduct.  See 38 C.F.R. § 3.12(d)(4) (2006).

The evidence indicates that the veteran had a disability of 
the left shoulder at his separation from service in June 
1991.  On medical examination in February 1991, he had a 
limitation of abduction of that shoulder, and reduced muscle 
tone.  He had outpatient treatment for ongoing symptoms in 
the shoulder, and he was scheduled for surgery on the 
shoulder on June 10, 1991.  He was separated from service on 
June 21, 1991.

In the November 2002 rating decision, the RO determined that 
the veteran's discharge from the period of service from April 
1986 to June 1991 was considered dishonorable, and that he 
was barred from receiving VA benefits based on that period of 
service.  The veteran has not appealed the RO's determination 
regarding the character of discharge for that period of 
service.  Thus, service connection may only be granted for a 
disability of the veteran's left shoulder if the disability 
was incurred or aggravated during the veteran's April 1981 to 
April 1986 period of service, from which he is considered to 
have received an honorable discharge.

The claims file contains service medical records for the 
veteran dated from 1989 through 1991.  The RO sought copies 
of the veteran's service medical records from 1981 to 1989; 
but the agency responsible for military records reported that 
no additional medical records for the veteran were available.

The earliest available medical record regarding the veteran's 
left shoulder is the report of a March 1989 surgery to 
address recurrent anterior subluxation of that shoulder.  
That record does not address the history of the shoulder 
disorder.  The other assembled medical records regarding the 
shoulder also contain no statement as to how long before the 
1989 surgery the shoulder disorder began.

The veteran asserts that his left shoulder disorder occurred 
during his first period of service.  In a June 2005 
statement, the veteran's representative asserts that 
available service medical records reflect the veteran's 
report that he had incurred a left shoulder injury in 
Germany.  The veteran served in Germany in 1982 through 1985, 
during his period of service that is considered to have ended 
with an honorable discharge.  Contrary to the 
representative's assertion, the service medical records 
associated with the claims file do not include any notation 
of the time or location of onset of the veteran's left 
shoulder disorder.

The performance of surgery in March 1989 for a recurrent 
problem with the veteran's left shoulder indicates that the 
problem existed for some period prior to the surgery.  There 
is no contemporaneous evidence, however, that the left 
shoulder problem began prior to the April 1986 conclusion of 
the veteran's period of honorable service.  In support of his 
current claim, the veteran states that the disorder began 
during the earlier period of service.  The Board finds that, 
without contemporaneous evidence or other corroboration, the 
veteran's statement is insufficient to establish onset during 
that period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In this case, the evidence is 
not balanced.  The preponderance of the evidence is against a 
finding that the veteran's left shoulder disability began 
during his honorable service, and the Board denies the appeal 
for service connection for that disability.


ORDER

Entitlement to service connection for left shoulder 
disability is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


